                 Case 7:20-cv-01332-PMH Document 25 Filed 06/01/20 Page 1 of 1

BROMBERG LAW OFFICE, P.C.
Brian L. Bromberg (Admitted in NY, NJ & CA)                       26 Broadway, 27th Floor
Joshua Tarrant-Windt, Associate (Admitted in NY)                  New York, NY 10004
                                                                  Phone: (212) 248-7906
                                                                  Fax: (212) 248-7908



       June 1, 2020

       Via ECF
       Honorable Philip M. Halpern, U.S.D.J.
       Southern District of New York
       500 Pearl Street
       New York, NY 10007

       Re:     Stephenson v. Exclusive Motor-Sports LLC, et al.
               Southern District of New York, Case No. 20-CV-1332 (PMH)

       Dear Judge Halpern:

       My office represents the plaintiff Dana Stephenson in the above-referenced case. We
       write to respectfully request leave to file an amended complaint, attached hereto
       with exhibits as Exhibit 1, under Fed. R. Civ. P. 15(a)(2). A redlined version of the
       Amended Complaint is attached hereto as Exhibit 2.

       The parties have exchanged the first round of pre-motion letters as per Rule 4.C.ii
       of Your Honor’s Individual Practices. Plaintiff has amended the complaint to
       address a number of the issues raised by those letters and to prevent unnecessary
       motion practice. Specifically, Plaintiff has added allegations to bolster Counts III
       and VII and has removed the reference to emotional distress in Count VII.

       Under Fed. R. Civ. P. 15(a)(2), “[t]he court should freely give leave [to amend] when
       justice so requires.” See Forman v. Davis, 371 U.S. 178 (1962) (“Rule 15(a) declares
       that leave to amend ‘[s]hall be freely given when justice so requires’; this mandate
       is to be heeded”). Here, there is no prejudice to Defendants because discovery has
       not yet begun and Plaintiff is not adding any new claims. Inasmuch as the issues
       raised in this letter-motion are settled law and comply with the procedures set forth
       in Your Honor’s Individual Practices, Plaintiff requests that the Court forgo the
       requirement of a formal motion and memorandum in support.

       Respectfully,

       /s/ Joshua Tarrant-Windt

       Joshua Tarrant-Windt

       cc:     All Counsel of Record (Via ECF)
